PER CURIAM.
Upon the State’s Confession of Error, and our review of the record, the order under review is reversed.
After the State voluntarily terminated the prosecution of George Frye by announcing that it would bring “no action,” Frye was released and the case closed. Thereafter, Frye properly moved to have his firearm returned, which motion the trial court denied. § 790.08(3), Fla.Stat. (1993).
Accordingly, we reverse the order and remand to the trial court with directions to return the firearm to Frye.